Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority, dated June 2, 1983, which, after a hearing, found petitioner guilty of misconduct and/or incompetence and dismissed him from his position as a bus operator.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination is supported by substantial evidence and the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222), in view of the fact that petitioner was a bus driver and his use of narcotics would present a danger to the public. Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.